DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment  on 08/20/2019. 
The application contains claims 21-40; all have been examined.
This action is made Non-Final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 of U.S. Patent No. 10430512, in view of Officetooltips.com (https://www.officetooltips.com/word_2016/tips/11_shortcut_keys_to_control_font_format.html) 
(hereinafter Officetooltip), as available May 20, 2017

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims on the instant application are broader that the claims on patent ‘512. All the 

Instant application 
Patent 10430512
Examiner comment
21. (New) An apparatus comprising at least one processor and at least one non-transitory memory including program code, and a display device, wherein the at least one non-transitory memory and the program code are configured to, with the processor, cause the apparatus to at least: identify a structured message object in a group-based communication interface associated with a group-based communication system, wherein the structured message object is associated with a structured format; parse the structured message object to extract a plain text message object; and transmit the plain text message object to a 

22. (New) The apparatus of claim 21, wherein the memory including the program code is further configured to, with the processor, cause the apparatus to: 
receive an input string generated through user engagement of the group-based communication interface, wherein the input string is associated with a formatted message; parse the input string to identify a structured format trigger, wherein the structured format trigger indicates a structured format for the formatted message; and apply the structured format to the input string to generate the structured message object for rendering to the group-based communication interface, wherein the structured format comprises a graphical representation of the formatted message.

24. (New) The apparatus of claim 22, wherein the structured format trigger is a command string identified within the input string.

25. (New) The apparatus of claim 24, wherein the structured format applied in response to identifying the structured format trigger comprises at least one of: (i) bolding font of one or more characters of the input string, (ii) italicizing one or more characters of the input string, (iii) striking through one or more characters of the input string, or (iv) applying a fixed-width to one or more characters of the input string.

26. (New) The apparatus of claim 22, wherein the structured format trigger is an ordered list identified within the input string.

27. (New) The apparatus of claim 26, wherein the structured format applied in response to identifying the structured format trigger comprises at least one of: (i) creating a bullet list corresponding to the ordered list identified within the input string, or (ii) creating a number list corresponding to the ordered list identified within the input string.
receive an input string generated through user engagement of the group-based communication interface, wherein the input string is associated with a formatted message; parse the input string to identify a structured format trigger, wherein the structured format trigger indicates a structured format for the formatted message; and apply the structured format to the input string to generate a structured message object for rendering to the group-based communication interface, wherein the structured format comprises a graphical representation of the formatted message; display the structured message object in the group-based communication interface using the display device; parse the structured message object to extract a plain text message object; and transmit the plain text message object to a group-based communication server for storage by a group-based communication system. 







    4. The apparatus of claim 1, wherein the structured format trigger is a command string identified within the input string. 

    5. The apparatus of claim 4, wherein the structured format applied in response to identifying the structured format trigger comprises at least one of: (i) bolding font of one or more characters of the input string, (ii) italicizing one or more characters of the input string, (iii) striking through one or more characters of the input string, or (iv) applying a fixed-width to one or more characters of the input string. 

    6. The apparatus of claim 1, wherein the structured format trigger is an ordered list identified within the input string. 

    7. The apparatus of claim 6, wherein the structured format applied in response to identifying the structured format trigger comprises at least one of: (i) creating a bullet list corresponding to the ordered list identified within the input string, or (ii) creating a number list corresponding to the ordered list identified within the input string.















*Bolded elements on claim 22 of the instant application are the elements which are included on the 



In regards to claim 23, Pat ‘512 teaches the elements on claim 22, but does not specifically teach wherein the structured format trigger is generated based on a respective assigned action associated with the structured format trigger, and wherein the respective assigned action comprises depressing of one or more designated keys.
(shows the designated keys on a keyboard used to format text, see page 1).
It would have been obvious to a person with ordinary skills in the art before the effective filling date to use these teachings for designated actions associated to specific keys when activated and combine it to Pat ’512, since a person would have recognize the benefit to which facilitates the use of shortcut keys for text formatting actions as shown by Officetooltips.


In regards to claims 28-34 and 35-40, the claims are rejected along the same rational as claims 21-27, since claims 28-34 and 35-40 are the method and computer readable medium with the limitations of claims 21-27.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 21, 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 6529942), in view of Zhang (US 20140297285).


In regards to claims 21, 28, and 35, Gilbert  teaches an apparatus comprising at least one processor and at least one non-transitory memory including program code, and a display device, wherein the at least one non-transitory memory and the program code are configured to, with the processor, cause the apparatus to at least: 
transmit the plain text message object to a group-based communication server for storage by the group-based communication system (see col 5, lines 47-53; parsing the text on the originating device and identifying and sending text to the server for the recipients) .
Although Gilbert does not specifically mentions a group-based communication interface associated with a group-based communication system, the email application allows the user to communicate send text/communication with multiple person as seen in FIG. 6, where the email is sent to multiple users at the same time, having formatting for each of them.
It would have been obvious to a person with ordinary skills in the art before the effective filling date to use the email interface to communicate with any group of people, since a person would have recognize the benefit to send communication that pertains to any number of people simultaneously, allowing each user to see the information and replying or commenting to it.
see col 5, lines 47-53, but does not specifically teach identify a structured message object, wherein the structured message object is associated with a structured format; parse the structured message object to extract a plain text message object 
Zhang teaches identify a structured message object, wherein the structured message object is associated with a structured format; parse the structured message object to extract a plain text message object (see para 40-43, 74), extract text from structure content)
It would have been obvious to a person with ordinary skills in the art before the effective filling date to use the teachings of Zhang, since a person would have recognize the benefit to properly parse and extract the text depending on the structured content and allow only the needed text to be included.


Allowable Subject Matter
Claim 22-27, 29-34, 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the Double Patenting rejection as provided above.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection. See rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30 am to 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIO M VELEZ-LOPEZ/Examiner, Art Unit 2144                                                                                                                                                                                                        

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144